Exhibit 10.2

 

PLEDGE AGREEMENT

 

among

 

GLOBAL CASH ACCESS, INC.,

 

GLOBAL CASH ACCESS HOLDINGS, INC.,

 

CERTAIN SUBSIDIARIES OF GLOBAL CASH ACCESS HOLDINGS, INC.,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

Dated as of March 1, 2011

 

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of March 1, 2011, among each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (together with any
successor collateral agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below).  Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, Global Cash Access Holdings, Inc. (“Holdings”), Global Cash
Access, Inc. (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Deutsche Bank Trust Company Americas, as administrative agent
(together with any successor administrative agent, the “Administrative Agent”),
have entered into a Credit Agreement, dated as of March 1, 2011 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative
Agent, the Collateral Agent, each other Agent and the Pledgee are herein called
the “Lender Creditors”);

 

WHEREAS, the Borrower and/or one or more other Credit Parties may at any time
and from time to time enter into one or more Interest Rate Protection Agreements
with one or more Lenders or any affiliate thereof (each such Lender or
affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”, with each such
Interest Rate Protection Agreement with an Other Creditor being herein called a
“Secured Hedging Agreement”);

 

WHEREAS, pursuant to the Holdings Guaranty, Holdings has guaranteed to the
Secured Creditors the payment when due of all Guaranteed Obligations as
described therein;

 

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Secured Hedging Agreements that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and

 

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more other Credit Parties of Secured Hedging Agreements
and, accordingly, desires to execute this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
Loans to the Borrower and issue, and/or participate in, Letters of Credit for
the account of the Borrower and the Other Creditors to enter into Secured
Hedging Agreements with the Borrower and/or one or more other Credit Parties;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

2

--------------------------------------------------------------------------------


 

SECURITY FOR OBLIGATIONS.  This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document to
which such Pledgor is a party (including, in the case of each Pledgor that is a
Guarantor, all such obligations, liabilities and indebtedness of such Pledgor
under its Guaranty) and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained in each such Credit
Document (all such obligations, liabilities and indebtedness under this clause
(i), except to the extent consisting of obligations, liabilities or indebtedness
with respect to the Secured Hedging Agreements being herein collectively called
the “Credit Document Obligations”);

 

the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
now existing or hereafter incurred under, arising out of or in connection with
each Secured Hedging Agreement, whether such Secured Hedging Agreement is now in
existence or hereinafter arising (including, in the case of a Pledgor that is a
Guarantor, all obligations, liabilities and indebtedness of such Pledgor under
its Guaranty in respect of each Secured Hedging Agreements), and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in each Secured Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii) being herein collectively
called the “Other Obligations”);

 

any and all sums advanced by the Pledgee in order to preserve the Collateral (as
hereinafter defined) or preserve its security interest in the Collateral;

 

in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

 

all amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under Section 11 of this Agreement; and

 

all amounts owing to any Agent pursuant to any of the Credit Documents in its
capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

DEFINITIONS.  1.  Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.

 

The following capitalized terms used herein shall have the definitions specified
below:

 

3

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

 

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Borrower” shall have the meaning set forth in the recitals hereto.

 

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” shall have the meaning set forth in
Section 1(i) hereof.

 

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

 

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State or Territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
federal income tax purposes.

 

“Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.

 

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

 

“Holdings” shall have the meaning set forth in the recitals hereto.

 

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

 

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

 

“Lenders” shall have the meaning set forth in the recitals hereto.

 

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

 

4

--------------------------------------------------------------------------------


 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

 

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

 

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

 

“Notes” shall mean (x) all intercompany notes at any time issued to a Pledgor
and (y) all other promissory notes from time to time issued to, or held by, a
Pledgor.

 

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Other Creditors” shall have the meaning set forth in the recitals hereto.

 

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

 

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

 

“Required Secured Creditors” shall have the meaning provided in the Security
Agreement.

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” shall mean and includes (x) this Agreement, (y) the
other Credit Documents and (z) the Secured Hedging Agreements.

 

“Secured Hedging Agreements” shall have the meaning set forth in the recitals
hereto.

 

“Securities Account” shall have the meaning given such term in
Section 8-501(a) of the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

 

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.

 

5

--------------------------------------------------------------------------------


 

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

 

“Specified Default” shall have the meaning set forth in Section 5 hereof.

 

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock of any Foreign Corporation at any time owned by any Pledgor.

 

“Termination Date” shall have the meaning set forth in Section 20 hereof.

 

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

PLEDGE OF SECURITIES, ETC.

 

Pledge.  To secure the Obligations now or hereafter owed or to be performed by
such Pledgor, each Pledgor does hereby grant, pledge and assign to the Pledgee
for the benefit of the Secured Creditors, and does hereby create a continuing
security interest (subject to those Liens permitted to exist with respect to the
Collateral pursuant to the terms of all Secured Debt Agreements then in effect)
in favor of the Pledgee for the benefit of the Secured Creditors in, all of its
right, title and interest in and to the following, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”):

 

each of the Collateral Accounts (to the extent a security interest therein is
not created pursuant to the Security Agreement), including any and all assets of
whatever type or kind deposited by such Pledgor in any such Collateral Account,
whether now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks,
drafts, Instruments, Securities or interests therein of any type or nature
deposited or required by the Credit Agreement or any other Secured Debt
Agreement to be deposited in such Collateral Account, and all investments and
all certificates and other Instruments (including depository receipts, if any)
from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;

 

all Securities owned or held by such Pledgor from time to time and all options
and warrants owned by such Pledgor from time to time to purchase Securities;

 

all Limited Liability Company Interests owned by such Pledgor from time to time
and all of its right, title and interest in each limited liability company to
which each such Limited Liability Company Interest relates, whether now existing
or hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

 

6

--------------------------------------------------------------------------------


 

all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

 

all other payments due or to become due to such Pledgor in respect of Limited
Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

 

all present and future claims, if any, of such Pledgor against any such limited
liability company in connection with such Limited Liability Company Interests
for monies loaned or advanced, for services rendered or otherwise;

 

all of such Pledgor’s rights under any limited liability company agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

 

all other property hereafter delivered in substitution for or in addition to any
of the foregoing, all certificates and instruments representing or evidencing
such other property and all cash, securities, interest, dividends, rights and
other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof;

 

all Partnership Interests owned by such Pledgor from time to time and all of its
right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

 

all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

 

all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

 

all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

all present and future claims, if any, of such Pledgor against any such
partnership in connection with such Partnership Interests for monies loaned or
advanced, for services rendered or otherwise;

 

7

--------------------------------------------------------------------------------


 

all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

all other property hereafter delivered in substitution for or in addition to any
of the foregoing, all certificates and instruments representing or evidencing
such other property and all cash, securities, interest, dividends, rights and
other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof;

 

all Financial Assets and Investment Property owned by such Pledgor from time to
time;

 

all Security Entitlements owned by such Pledgor from time to time in any and all
of the foregoing; and

 

all Proceeds of any and all of the foregoing;

 

provided that (x) no Pledgor shall be required at any time to pledge hereunder
more than 65% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity, (y) each Pledgor shall be required to
pledge hereunder 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at any time and from time to time acquired by such Pledgor, which
Non-Voting Equity Interests shall not be subject to the limitations described in
preceding clause (x) and (z) no Pledgor shall be required to pledge the Equity
Interests of Western Money Systems until such Equity Interests are required to
be pledged pursuant to Section 13.20 of the Credit Agreement.

 

Procedures.  (a)  To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 30 days after it obtains such Collateral) for the benefit of the
Pledgee and the other Secured Creditors:

 

with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank;

 

with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex H hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be satisfactory to the
Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;

 

with respect to a Certificated Security, Uncertificated Security, Partnership
Interest or Limited Liability Company Interest credited on the books of a
Clearing Corporation or Securities Intermediary

 

8

--------------------------------------------------------------------------------


 

(including a Federal Reserve Bank, Participants Trust Company or The Depository
Trust Company), such Pledgor shall promptly notify the Pledgee thereof and shall
promptly take (x) all actions required (i) to comply with the applicable
rules of such Clearing Corporation or Securities Intermediary and (ii) to
perfect the security interest of the Pledgee under applicable law (including, in
any event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC)
and (y) such other actions as the Pledgee deems necessary or desirable to effect
the foregoing;

 

with respect to a Partnership Interest or a Limited Liability Company Interest
(other than a Partnership Interest or Limited Liability Company Interest
credited on the books of a Clearing Corporation or Securities Intermediary),
(1) if such Partnership Interest or Limited Liability Company Interest is
represented by a certificate and is a Security for purposes of the UCC, the
procedure set forth in Section 3.2(a)(i) hereof, and (2) if such Partnership
Interest or Limited Liability Company Interest is not represented by a
certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;

 

with respect to any Note, physical delivery of such Note to the Pledgee,
endorsed in blank, or, at the request of the Pledgee, endorsed to the Pledgee;
and

 

with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and at any time an Event of Default has occurred and is
continuing no withdrawals or transfers may be made therefrom by any Person
except with the prior written consent of the Pledgee and (ii) deposit of such
cash in such cash account.

 

(b)   In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:

 

with respect to all Collateral of such Pledgor whereby or with respect to which
the Pledgee may obtain “control” thereof within the meaning of Section 8-106 of
the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions as may be
requested from time to time by the Pledgee so that “control” of such Collateral
is obtained and at all times held by the Pledgee; and

 

each Pledgor shall from time to time cause appropriate financing statements (on
appropriate forms) under the Uniform Commercial Code as in effect in the various
relevant States, covering all Collateral hereunder (with the form of such
financing statements to be satisfactory to the Pledgee), to be filed in the
relevant filing offices so that at all times the Pledgee’s security interest in
all Investment Property and other Collateral which can be perfected by the
filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.

 

Subsequently Acquired Collateral.  If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, (i) such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 30 days
after it obtains such Collateral) with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by an authorized
officer of such Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Pledgee (for the benefit of the Secured
Creditors) hereunder and (ii) supplements to Annexes A through G hereto as are
necessary to cause such Annexes to be complete and accurate at such time. 
Without limiting the foregoing, each Pledgor shall be required to pledge
hereunder the Equity Interests of any Exempted Foreign Entity at any time and
from time to time after the date hereof acquired by such Pledgor, provided that
(x) no Pledgor shall be required at any time to pledge hereunder more than 65%
of the total combined voting power of all classes of Voting Equity Interests of
any

 

9

--------------------------------------------------------------------------------


 

Exempted Foreign Entity and (y) each Pledgor shall be required to pledge
hereunder 100% of the Non-Voting Equity Interests of each Exempted Foreign
Entity at any time and from time to time acquired by such Pledgor.

 

Transfer Taxes.  Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

 

Certain Representations and Warranties Regarding the Collateral.  Each Pledgor
represents and warrants that on the date hereof: (i) each Subsidiary of such
Pledgor, and the direct ownership thereof, is listed in Annex B hereto; (ii) the
Stock (and any warrants or options to purchase Stock) held by such Pledgor
consists of the number and type of shares of the stock (or warrants or options
to purchase any stock) of the corporations as described in Annex C hereto;
(iii) such Stock referenced in clause (ii) of this paragraph constitutes that
percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Notes held by such
Pledgor consist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the lender; (v) the Limited Liability Company Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(viii) each such Partnership Interest referenced in clause (viii) of this
paragraph constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex F hereto; (ix) the exact
address of each chief executive office of such Pledgor is listed on Annex G
hereto; (x) the Pledgor has complied with the respective procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes C through F hereto; and (xi) on the date hereof, such Pledgor owns no
other Securities, Stock, Notes, Limited Liability Company Interests or
Partnership Interests.

 

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  The Pledgee shall have the right
to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held, in the discretion of the
Pledgee after the occurrence and during the continuance of an Event of Default,
in the name of the relevant Pledgor, endorsed or assigned in blank or in favor
of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

 

VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT.  Unless and until
there shall have occurred and be continuing an Event of Default under the Credit
Agreement or a Default under Section 11.01 or 11.05 of the Credit Agreement
(each such Default, a “Specified Default”), each Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of any Secured Debt Agreement.  All such
rights of each Pledgor to vote and to give consents, waivers and ratifications
shall cease in case an Event of Default has occurred and is continuing, and
Section 7 hereof shall become applicable.

 

DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor.  The Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:

 

all other or additional stock, notes, certificates, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above)
paid or distributed by way of dividend or otherwise in respect of the
Collateral;

 

all other or additional stock, notes, certificates, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash (although such cash may be paid directly to
the respective Pledgor so long as no Event of Default then exists)) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and

 

10

--------------------------------------------------------------------------------


 

all other or additional stock, notes, certificates, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate or other reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement.   All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

 

REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT. (a) If there
shall have occurred and be continuing an Event of Default, then and in every
such case, the Pledgee shall be entitled to exercise all of the rights, powers
and remedies (whether vested in it by this Agreement, any other Secured Debt
Agreement or by law) for the protection and enforcement of its rights in respect
of the Collateral, and the Pledgee shall be entitled to exercise all the rights
and remedies of a secured party under the UCC as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

 

to receive all amounts payable in respect of the Collateral otherwise payable
under Section 6 hereof to the respective Pledgor;

 

to transfer all or any part of the Collateral into the Pledgee’s name or the
name of its nominee or nominees;

 

to accelerate any Pledged Note which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

 

to vote (and exercise all rights and powers in respect of voting) all or any
part of the Collateral (whether or not transferred into the name of the Pledgee)
and give all consents, waivers and ratifications in respect of the Collateral
and otherwise act with respect thereto as though it were the outright owner
thereof (each Pledgor hereby irrevocably constituting and appointing the Pledgee
the proxy and attorney-in-fact of such Pledgor, with full power of substitution
to do so);

 

at any time and from time to time to sell, assign and deliver, or grant options
to purchase, all or any part of the Collateral, or any interest therein, at any
public or private sale, without demand of performance, advertisement or, notice
of intention to sell or of the time or place of sale or adjournment thereof or
to redeem or otherwise purchase or dispose (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

 

to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

 

11

--------------------------------------------------------------------------------


 

(b)           If there shall have occurred and be continuing a Specified
Default, then and in every such case, the Pledgee shall be entitled to vote (and
exercise all rights and powers in respect of voting) all or any part of the
Collateral (whether or not transferred into the name of the Pledgee) and give
all consents, waivers and ratifications in respect of the Collateral and
otherwise act with respect thereto as though it were the outright owner thereof
(each Pledgor hereby irrevocably constituting and appointing the Pledgee the
proxy and attorney-in-fact of such Pledgor, with full power of substitution to
do so).

 

REMEDIES, CUMULATIVE, ETC.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof.  No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand.  The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case, acting upon the instructions of the Required Secured
Creditors, and that no other Secured Creditor shall have any right individually
to seek to enforce or to enforce this Agreement or to realize upon the security
to be granted hereby, it being understood and agreed that such rights and
remedies may be exercised by the Pledgee for the benefit of the Secured
Creditors upon the terms of this Agreement and the Security Agreement.

 

APPLICATION OF PROCEEDS.  (c)  All monies collected by the Pledgee upon any sale
or other disposition of the Collateral pursuant to the terms of this Agreement,
together with all other monies received by the Pledgee hereunder, shall be
applied in the manner provided in the Security Agreement.

 

It is understood and agreed that each Pledgor shall remain jointly and severally
liable with respect to its Obligations to the extent of any deficiency between
the amount of the proceeds of the Collateral pledged by it hereunder and the
aggregate amount of such Obligations.

 

PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from its performance of or any breach of this Agreement or the
exercise by any Indemnitee of any right or remedy granted to it hereunder or
under any other Secured Debt Agreement (but excluding any obligations, damages,
injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) or expenses of
whatsoever kind or nature to the extent incurred or arising by reason of gross
negligence or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision)).  In no event
shall the Pledgee hereunder be liable, in the absence of gross negligence or
willful misconduct on its part (as determined by a court of competent
jurisdiction in a final and non-appealable decision), for any matter or thing in
connection with this Agreement other than to account for monies or other
property actually received by it in accordance with the terms hereof.  If and to
the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is

 

12

--------------------------------------------------------------------------------


 

permissible under applicable law. The indemnity obligations of each Pledgor
contained in this Section 11 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Secured Hedging Agreements and Letters of
Credit, and the payment of all other Obligations and notwithstanding the
discharge thereof.

 

PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (d)  Nothing herein
shall be construed to make the Pledgee or any other Secured Creditor liable as a
member of any limited liability company or as a partner of any partnership and
neither the Pledgee nor any other Secured Creditor by virtue of this Agreement
or otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or as a partner in any partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or a Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.

 

Except as provided in the last sentence of paragraph (a) of this Section 12, the
Pledgee, by accepting this Agreement, did not intend to become a member of any
limited liability company or a partner of any partnership or otherwise be deemed
to be a co-venturer with respect to any Pledgor, any limited liability company,
partnership and/or any other Person either before or after an Event of Default
shall have occurred.  The Pledgee shall have only those powers set forth herein
and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

 

The Pledgee and the other Secured Creditors shall not be obligated to perform or
discharge any obligation of any Pledgor as a result of the pledge hereby
effected.

 

The acceptance by the Pledgee of this Agreement, with all the rights, powers,
privileges and authority so created, shall not at any time or in any event
obligate the Pledgee or any other Secured Creditor to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.

 

FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (e)  Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
(x) financing statements which list the Collateral specifically and/or “all
assets” as collateral and (y) “in lieu of” financing statements) without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder or thereunder.

 

Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.

 

13

--------------------------------------------------------------------------------


 

THE PLEDGEE AS COLLATERAL AGENT.  The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood, acknowledged and agreed by each Secured Creditor
that by accepting the benefits of this Agreement each such Secured Creditor
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Section 12 of the Credit Agreement.  The Pledgee shall act
hereunder on the terms and conditions set forth herein and in Section 12 of the
Credit Agreement.

 

TRANSFER BY THE PLEDGORS.  Except as permitted by the Credit Agreement, no
Pledgor will sell or otherwise dispose of, grant any option with respect to, or
mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  (f)  Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

 

it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted under the Secured
Debt Agreements);

 

it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

 

this Agreement has been duly authorized, executed and delivered by such Pledgor
and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

except to the extent already obtained or made, no consent of any other party
(including, without limitation, any stockholder, partner, member or creditor of
such Pledgor or any of its Subsidiaries) and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral or (d) except for compliance with
or as may be required by applicable securities laws, the exercise by the Pledgee
of any of its rights or remedies provided herein;

 

neither the execution, delivery or performance by such Pledgor of this Agreement
or any other Secured Debt Agreement to which it is a party, nor compliance by it
with the terms and provisions hereof and thereof nor the consummation of the
transactions contemplated therein:  (i) will contravene any provision of any
applicable law, statute, rule or regulation, or any applicable order, writ,
injunction or decree of any court, arbitrator or governmental instrumentality,
domestic or foreign, applicable to such Pledgor; (ii) will conflict or be
inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the properties or assets
of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, lease, mortgage, deed of trust, credit agreement, loan agreement or
any other material agreement, contract or other instrument to which such Pledgor
or any of its Subsidiaries is a party or is otherwise bound, or by which it or
any of its properties or assets is bound or to which it may be subject; or
(iii) will violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of

 

14

--------------------------------------------------------------------------------


 

formation or limited liability company agreement (or equivalent organizational
documents), as the case may be, of such Pledgor or any of its Subsidiaries;

 

all of such Pledgor’s Collateral (consisting of Securities, Limited Liability
Company Interests and Partnership Interests) has been duly and validly issued,
is fully paid and non-assessable and is subject to no options to purchase or
similar rights;

 

each of such Pledgor’s Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

the pledge, collateral assignment and delivery to the Pledgee of such Pledgor’s
Collateral consisting of Certificated Securities and Pledged Notes pursuant to
this Agreement creates a valid and perfected first priority security interest in
such Certificated Securities and Pledged Notes, and the proceeds thereof,
subject to no prior Lien or encumbrance or to any agreement purporting to grant
to any third party a Lien or encumbrance on the property or assets of such
Pledgor which would include the Securities (other than the liens and security
interests permitted under the Secured Debt Agreements then in effect) and the
Pledgee is entitled to all the rights, priorities and benefits afforded by the
UCC or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and

 

“control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Notes which are Securities) with respect to
which such “control” may be obtained pursuant to Section 8-106 of the UCC,
except to the extent that the obligation of the applicable Pledgor to provide
the Pledgee with “control” of such Collateral has not yet arisen under this
Agreement; provided that in the case of the Pledgee obtaining “control” over
Collateral consisting of a Security Entitlement, such Pledgor shall have taken
all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.

 

Each Pledgor covenants and agrees that it will defend the Pledgee’s right, title
and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

 

LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS; CHANGES
THERETO; ETC.  The exact legal name of each Pledgor, the type of organization of
such Pledgor, whether or not such Pledgor is a Registered Organization, the
jurisdiction of organization of such Pledgor, such Pledgor’s Location, the
organizational identification number (if any) of each Pledgor, the Federal
Employer Identification Number (if any) and whether or not such Pledgor is a
Transmitting Utility, is listed on Annex A hereto for such Pledgor.  No Pledgor
shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, its
organizational identification number (if any), or its Federal Employer
Identification Number (if any) except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Secured Debt
Agreements and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Collateral Agent
not less than 15 days’ prior written notice of each change to the information
listed on Annex A (as adjusted for any subsequent changes thereto previously
made in accordance with this sentence), together with a supplement to Annex A
which shall correct all information contained therein for such Pledgor, and
(ii) in connection with the respective such change or changes, it shall have
taken all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended

 

15

--------------------------------------------------------------------------------


 

to be granted hereby at all times fully perfected and in full force and effect. 
In addition, to the extent that any Pledgor does not have an organizational
identification number on the date hereof and later obtains one, such Pledgor
shall promptly thereafter deliver a notification of the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

 

PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than termination of this Agreement pursuant to Section 20 hereof),
including, without limitation:

 

any renewal, extension, amendment or modification of, or addition or supplement
to or deletion from any Secured Debt Agreement (other than this Agreement in
accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof;

 

any waiver, consent, extension, indulgence or other action or inaction under or
in respect of any such agreement or instrument including, without limitation,
this Agreement (other than a waiver, consent or extension with respect to this
Agreement in accordance with its terms);

 

any furnishing of any additional security to the Pledgee or its assignee or any
acceptance thereof or any release of any security by the Pledgee or its
assignee;

 

any limitation on any party’s liability or obligations under any such instrument
or agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or

 

any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

 

SALE OF COLLATERAL WITHOUT REGISTRATION.  (g)  If an Event of Default shall have
occurred and be continuing and any Pledgor shall have received from the Pledgee
a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests, such
Pledgor as soon as practicable and at its expense will use reasonable commercial
efforts to cause such registration to be effected (and be kept effective) and
will use reasonable commercial efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests, including, without limitation, registration under the Securities Act,
as then in effect (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with any other governmental requirements; provided, that
the Pledgee shall furnish to such Pledgor such information regarding the Pledgee
as such Pledgor may request in writing and as shall be required in connection
with any such registration, qualification or compliance.  Each Pledgor will
cause the Pledgee to be kept reasonably advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, will furnish to the Pledgee such number of prospectuses, offering
circulars and other documents incident thereto as the Pledgee from time to time
may reasonably request, and will indemnify, to the extent permitted by law, the
Pledgee and all other Secured Creditors participating in the distribution of
such Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests against all claims, losses, damages and liabilities caused
by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same may have been caused by an untrue
statement or omission based upon information furnished in writing to such
Pledgor by the Pledgee or such other Secured Creditor expressly for use therein.

 

16

--------------------------------------------------------------------------------


 

If at any time when the Pledgee shall determine to exercise its right to sell
all or any part of the Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests pursuant to Section 7 hereof, and
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, as then in
effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration.  Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment, and not with a
view to the distribution or sale of such Collateral or part thereof.  In the
event of any such sale, the Pledgee shall incur no responsibility or liability
for selling all or any part of the Collateral at a price which the Pledgee, in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 

TERMINATION; RELEASE.  (h)  On the Termination Date (as defined below), this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof shall survive any such
termination) and the Pledgee, at the request and expense of such Pledgor, will
execute and deliver to such Pledgor a proper instrument or instruments
(including UCC termination statements) acknowledging the satisfaction and
termination of this Agreement (including, without limitation, UCC termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will duly release from the security interest created hereby and assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Pledgee and
as has not theretofore been sold or otherwise applied or released pursuant to
this Agreement, together with any moneys at the time held by the Pledgee or any
of its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2).  As used in this Agreement, “Termination
Date” shall mean the date upon which the Total Commitment under the Credit
Agreement has been terminated, no Letter of Credit under the Credit Agreement is
outstanding and all Loans have been repaid in full, all Letters of Credit issued
under the Credit Agreement have been terminated and all Obligations then due and
payable have been paid in full (other than inchoate indemnification
Obligations). For purposes of determining the Termination Date, the Collateral
Agent shall be entitled to rely upon a certificate of the chief financial
officer of Holdings stating the aggregate amount of Other Obligations then due
and payable

 

In the event that any part of the Collateral is sold or otherwise disposed of
(to a Person other than a Credit Party) (x) at any time prior to the time at
which all Credit Document Obligations have been paid in full and all Commitments
and Letters of Credit under the Credit Agreement have been terminated, in
connection with a sale or disposition permitted by Section 10.02 of the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.12 of the Credit Agreement) or (y) at
any time thereafter, to the extent permitted by the other Secured Debt
Agreements, and in the case of clauses (x) and (y), the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement or such other Secured Debt Agreement, as the case may be,
to the extent required to be so applied, the Pledgee, at the request and expense
of such Pledgor, will duly release from the security interest created hereby
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and as may be in the possession of the Pledgee (or, in
the case of Collateral held by any sub-agent designated pursuant to Section 4
hereto, such sub-agent) and has not theretofore been released pursuant to this
Agreement.

 

At any time that any Pledgor desires that Collateral be released as provided in
the foregoing Section 20(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an authorized officer of such Pledgor stating that the
release of the respective

 

17

--------------------------------------------------------------------------------


 

Collateral is permitted pursuant to Section 20(a) or (b) hereof.  If reasonably
requested by the Pledgee (although the Pledgee shall have no obligation to make
any such request), the relevant Pledgor shall furnish appropriate legal opinions
(from counsel, reasonably acceptable to the Pledgee) to the effect set forth in
the immediately preceding sentence.

 

The Pledgee shall have no liability whatsoever to any other Secured Creditor as
the result of any release of Collateral by it in accordance with (or which the
Collateral Agent in good faith believes to be in accordance with) this
Section 20.

 

NOTICES, ETC.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be.  All notices and
other communications shall be in writing and addressed as follows:

 

if to any Pledgor, at:

 

 

 

c/o Global Cash Access Holdings, Inc.

 

3525 E. Post Road

 

Las Vegas, NV 89120

 

Attention:

Chief Financial Officer

 

 

and General Counsel

 

 

 

Telephone No: [                ]

 

Telecopier No.: [                ]

 

 

if to the Pledgee, at:

 

 

 

Deutsche Bank Trust Company Americas

 

60 Wall Street

 

New York, New York, 10005

 

Attention: Mary Kay Coyle

 

Telephone No.: 212-250-6039

 

Telecopier No.: 212-797-5690

 

if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;

 

if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Pledgors and the Pledgee;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

WAIVER; AMENDMENT.  Except as provided in Sections 30 and 32 hereof, none of the
terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the requirements
specified in the Security Agreement.

 

SUCCESSORS AND ASSIGNS.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of

 

18

--------------------------------------------------------------------------------


 

its rights or obligations hereunder without the prior written consent of the
Pledgee (with the prior written consent of the Required Secured Creditors), and
(iii) inure, together with the rights and remedies of the Pledgee hereunder, to
the benefit of the Pledgee, the other Secured Creditors and their respective
successors, transferees and assigns.  All agreements, statements,
representations and warranties made by each Pledgor herein or in any certificate
or other instrument delivered by such Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Secured Debt Agreements regardless of any investigation made by the Secured
Creditors or on their behalf.

 

HEADINGS DESCRIPTIVE.  The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.  (i) 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH
ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES
NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS
THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR.  EACH PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PLEDGOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE
UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.

 

EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

PLEDGOR’S DUTIES.  It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall

 

19

--------------------------------------------------------------------------------


 

the Pledgee be required or obligated in any manner to perform or fulfill any of
the obligations of any Pledgor under or with respect to any Collateral.

 

COUNTERPARTS.  This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

 

SEVERABILITY.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

RECOURSE.  This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

ADDITIONAL PLEDGORS.  It is understood and agreed that any Subsidiary of
Holdings that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Pledgor hereunder by (x) executing a counterpart hereof
and delivering same to the Pledgee or executing a joinder agreement and
delivering same to the Administrative Agent, in each case as may be required by
(and in form and substance satisfactory to) the Administrative Agent,
(y) delivering supplements to Annexes A through G, hereto as are necessary to
cause such annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement
as would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Pledgee and with all documents and actions required above to be taken to the
reasonable satisfaction of the Pledgee.

 

LIMITED OBLIGATIONS.  It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought.  Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

 

RELEASE OF PLEDGORS.  If at any time all of the Equity Interests of any Pledgor
owned by the Borrower or any of its Subsidiaries are sold (to a Person other
than a Credit Party) in a transaction permitted pursuant to the Credit Agreement
(and which does not violate the terms of any other Secured Debt Agreement then
in effect), then, such Pledgor shall be released as a Pledgor pursuant to this
Agreement without any further action hereunder (it being understood that the
sale of all of the Equity Interests in any Person that owns, directly or
indirectly, all of the Equity Interests in any Pledgor shall be deemed to be a
sale of all of the Equity Interests in such Pledgor for purposes of this
Section), and the Pledgee is authorized and directed to execute and deliver such
instruments of release as are reasonably satisfactory to it.  At any time that
the Borrower desires that a Pledgor be released from this Agreement as provided
in this Section 32, the Borrower shall deliver to the Pledgee a certificate
signed by a principal executive officer of the Borrower stating that the release
of such Pledgor is permitted pursuant to this Section 32.  If requested by
Pledgee (although the Pledgee shall have no obligation to make any such
request), the Borrower shall furnish legal opinions (from counsel acceptable to
the Pledgee) to the effect set forth in the immediately preceding sentence.  The
Pledgee shall have no liability whatsoever to any other Secured Creditor as a
result of the release of any Pledgor by it in accordance with, or which it
believes in good faith to be in accordance with, this Section 32.

 

* * * *

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.,

 

as a Pledgor

 

 

 

 

 

 

By:

/s/ Global Cash Access Holdings, Inc.,

 

 

Global Cash Access Holdings, Inc.

 

 

Pledgor

 

 

 

 

 

 

 

GLOBAL CASH ACCESS, INC.,

 

as a Pledgor

 

 

 

 

 

 

 

By:

/s/ Global Cash Access, Inc.

 

 

Global Cash Access, Inc.

 

 

Pledgor

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

as Collateral Agent and Pledgee

 

 

 

 

 

 

 

 

By:

/s/ Deutsche Bank Trust Company Americas

 

 

 

Deutsche Bank Trust Company Americas

 

 

 

Collateral Agent and Pledgee

 

 

 

21

--------------------------------------------------------------------------------


 

ANNEX A

to

PLEDGE AGREEMENT

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS
AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Exact Legal
Name of Each
Pledgor

 

Type of
Organization
(or, if the
Pledgor is an
Individual, so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction
of
Organization

 

Pledgor’s
Location
(for
purposes of
NY UCC 
§ 9-307)

 

Pledgor’s
Organization
Identification
Number (or, if
it has none, so
indicate)

 

Pledgor’s
Federal
Employer
Identification
Number (or, if
it has none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEWYORK 8029333 (2K)

 

--------------------------------------------------------------------------------


 

ANNEX B

to

PLEDGE AGREEMENT

 

SCHEDULE OF SUBSIDIARIES

 

Entity

 

Ownership

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX C

to

PLEDGE AGREEMENT

 

SCHEDULE OF STOCK

 

1.             [PLEDGOR]

 

Name of 
Issuing
Corporation

 

Type of
 Shares

 

Number of
 Shares

 

Certificate
 No.(1)

 

Percentage
Owned(2)

 

Sub-clause of 
Section 3.2(a)
of Pledge
Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             [ADDITIONAL PLEDGOR(S)]

 

Name of
Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.(16)

 

Percentage
Owned(17)

 

Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)               Specify if uncertificated.

 

(2)               Specify for each Foreign Subsidiary the percentage owned of
(x) Voting Equity Interests and (y) Non-Voting Equity Interests.

 

--------------------------------------------------------------------------------


 

ANNEX D

to

PLEDGE AGREEMENT

 

SCHEDULE OF NOTES

 

1.             [PLEDGOR]

 

Amount

 

Maturity Date

 

Obligor

 

Sub-clause of
Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             [ADDITIONAL PLEDGOR(S)]

 

Amount

 

Maturity Date

 

Obligor

 

Sub-clause of
Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX E

to

PLEDGE AGREEMENT

 

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1.             [PLEDGOR]

 

Name of
Issuing Limited Liability
Company

 

Type of
Interest

 

Percentage Owned

 

Sub-clause of
Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             [ADDITIONAL PLEDGOR(S)]

 

Name of
Issuing Limited Liability
Company

 

Type of
Interest

 

Percentage Owned

 

Sub-clause of
Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX F

to

PLEDGE AGREEMENT

 

SCHEDULE OF PARTNERSHIP INTERESTS

 

1.             [PLEDGOR]

 

Name of
Issuing Partnership

 

Type of
Interest

 

Percentage Owned

 

Sub-clause of
Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             [ADDITIONAL PLEDGOR(S)]

 

Name of
Issuing Partnership

 

Type of
Interest

 

Percentage Owned

 

Sub-clause of
Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX G

to

PLEDGE AGREEMENT

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

 

Address(es) of Chief Executive Office(1)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)               For each Pledgor, list the address of its chief executive
office on the date of the Security Agreement and each other location (if any) of
its chief executive office in the four calendar months preceding said date.

 

--------------------------------------------------------------------------------


 

 

ANNEX H

to

PLEDGE AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                   , 20    ], among the
undersigned pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas, not
in its individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                    ], as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of [                   ], 2011 (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge Agreement), the Pledgor has or will
pledge to the Pledgee for the benefit of the Secured Creditors (as defined in
the Pledge Agreement), and grant a security interest in favor of the Pledgee for
the benefit of the Secured Creditors in, all of the right, title and interest of
the Pledgor in and to any and all [“uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”)] [Partnership Interests (as defined in
the Pledge Agreement)] [Limited Liability Company Interests (as defined in the
Pledge Agreement)], from time to time issued by the Issuer, whether now existing
or hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the

 

--------------------------------------------------------------------------------


 

Issuer Pledged Interests originated by any person or entity other than the
Pledgee (and its successors and assigns) or a court of competent jurisdiction.

 

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

 

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York, 10005

Attention:  [                            ]

Telephone No.:  [                            ]

Telecopier No.:  [                            ]

 

5.  Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

 

6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received.  All notices and other communications shall be in writing and
addressed as follows:

 

(a)           if to the Pledgor, at:

 

 

 

2

--------------------------------------------------------------------------------


 

Attention:

 

Telephone No.:

 

Fax No.:

 

 

(b)           if to the Pledgee, at the address given in Section 4 hereof;

 

(c)           if to the Issuer, at:

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

[                                                      ],

 

 

as Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Global Cash Access Holdings, Inc.

 

 

Global Cash Access Holdings, Inc.

 

 

Pledgor

 

 

 

 

 

 

 

By:

/s/ Global Cash Access, Inc.

 

 

Global Cash Access, Inc.

 

 

Pledgor

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

 

not in its individual capacity but solely as Collateral Agent and Pledgee

 

 

 

 

 

 

 

 

 

By:

/s/ Deutsche Bank Trust Company Americas

 

 

Deutsche Bank Trust Company Americas

 

 

Collateral Agent and Pledgee

 

4

--------------------------------------------------------------------------------


 

1. SECURITY FOR OBLIGATIONS

3

 

 

2. DEFINITIONS

3

 

 

3. PLEDGE OF SECURITIES, ETC.

6

 

 

3.1 Pledge

6

3.2 Procedures

8

3.3 Subsequently Acquired Collateral

9

3.4 Transfer Taxes

10

3.5 Certain Representations and Warranties Regarding the Collateral

10

 

 

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

10

 

 

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT

10

 

 

6. DIVIDENDS AND OTHER DISTRIBUTIONS

10

 

 

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT

11

 

 

8. REMEDIES, CUMULATIVE, ETC.

12

 

 

9. APPLICATION OF PROCEEDS

12

 

 

10. PURCHASERS OF COLLATERAL

12

 

 

11. INDEMNITY

12

 

 

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

13

 

 

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY

13

 

 

14. THE PLEDGEE AS COLLATERAL AGENT

14

 

 

15. TRANSFER BY THE PLEDGORS

14

 

 

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

14

 

 

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.

15

 

1

--------------------------------------------------------------------------------


 

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

16

 

 

19. SALE OF COLLATERAL WITHOUT REGISTRATION

16

 

 

20. TERMINATION; RELEASE

17

 

 

21. NOTICES, ETC.

18

 

 

22. WAIVER; AMENDMENT

18

 

 

23. SUCCESSORS AND ASSIGNS

18

 

 

24. HEADINGS DESCRIPTIVE

19

 

 

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

19

 

 

26. PLEDGOR’S DUTIES

19

 

 

27. COUNTERPARTS

20

 

 

28. SEVERABILITY

20

 

 

29. RECOURSE

20

 

 

30. ADDITIONAL PLEDGORS

20

 

 

31. LIMITED OBLIGATIONS

20

 

 

32. RELEASE OF PLEDGORS

20

 

ANNEX A

-

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS AND FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

ANNEX B

-

SCHEDULE OF SUBSIDIARIES

ANNEX C

-

SCHEDULE OF STOCK

ANNEX D

-

SCHEDULE OF NOTES

ANNEX E

-

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

ANNEX F

-

SCHEDULE OF PARTNERSHIP INTERESTS

ANNEX G

-

SCHEDULE OF CHIEF EXECUTIVE OFFICES

ANNEX H

-

FORM OF AGREEMENT REGARDING UNCERTIFICATED

 

2

--------------------------------------------------------------------------------


 

 

 

SECURITIES, LIMITED LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 

3

--------------------------------------------------------------------------------